Case: 20-60670     Document: 00516137396         Page: 1     Date Filed: 12/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-60670                       December 20, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Juan Carlos Ayala-Ramos,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 867 654


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Juan Carlos Ayala-Ramos, a native and citizen of El Salvador, petitions
   for review of an immigration judge’s decision affirming an asylum officer’s
   determination that he lacked a reasonable fear of persecution. Ayala-Ramos
   also asserts that his due process rights were violated and that, despite being


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60670        Document: 00516137396              Page: 2      Date Filed: 12/20/2021




                                         No. 20-60670


   previously ordered removed, he is eligible for asylum. Because he does not
   challenge the determination that he failed to demonstrate that he was more
   likely than not to be tortured upon his return to El Salvador, that claim has
   been abandoned. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir.
   2008).
            To establish a reasonable fear of persecution, an alien must
   “establish[] a reasonable possibility that he or she would be persecuted on
   account of his or her race, religion, nationality, membership in a particular
   social group or political opinion.” 8 C.F.R. § 1208.31(c). 1 To demonstrate
   persecution, the applicant must establish that one of the five statutorily
   protected grounds was “at least one central reason” for the harm that he
   experienced. Martinez Manzanares v. Barr, 925 F.3d 222, 227 (5th Cir. 2019)
   (quoting 8 U.S.C. § 1158(b)(1)(B)(i)). Although Ayala-Ramos argues that he
   was persecuted on account of a friend’s political activity and because he
   investigated a friend’s murder by MS-13, he has failed to articulate any actual
   or imputed political opinion. Because the record does not compel the
   conclusion that he was targeted on account of a protected basis, substantial
   evidence supports the determination that he failed to establish a reasonable
   fear of persecution.
            Ayala-Ramos also argues that his due process rights were violated. To
   prevail on a due process claim, “an alien must make an initial showing of
   substantial prejudice by making ‘a prima facie showing that the alleged
   violation affected the outcome of the proceeding.’” Arteaga-Ramirez v. Barr,


            1
              “Although the Government argues that this court should apply a ‘facially
   legitimate and bona fide reason’ standard rather than the substantial evidence standard in
   evaluating an immigration judge’s reasonable fear determination, it is not necessary to
   determine the appropriate standard of review at this time because [Ayala-Ramos’s] claim
   fails even under the less deferential substantial evidence test.” Carbajal-Betanco v. Barr,
   830 F. App’x 452, 453 n.1 (5th Cir. 2020).




                                               2
Case: 20-60670        Document: 00516137396         Page: 3   Date Filed: 12/20/2021




                                     No. 20-60670


   954 F.3d 812, 813 (5th Cir. 2020) (quoting Okpala v. Whitaker, 908 F.3d 965,
   971 (5th Cir. 2018)). While he claims that the immigration judge did not
   allow him adequate time to submit evidence and prevented him from
   submitting evidence, he is unable to demonstrate that he was actually
   prejudiced because he has failed to indicate how the additional evidence he
   says he would have presented could lead to a different result. See Arteaga-
   Ramirez, 954 F.3d at 813. Moreover, the record reflects that he was provided
   an opportunity to testify in support of his claim and that the immigration
   judge accepted his evidence, treated his testimony as credible, and
   considered the raised issues before affirming the decision of the asylum
   officer. Because the record reflects that Ayala-Ramos received a notice of his
   charges, a hearing, and a fair opportunity to be heard, he failed to
   demonstrate that his due process rights were violated. See Okpala, 908 F.3d
   at 971.
             Finally, despite his assertions to the contrary, Ayala-Ramos is
   ineligible for asylum because he is subject to the reinstatement of a previous
   order of removal. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 491 (5th Cir.
   2015).
             For the foregoing reasons, the petition for review is DENIED.




                                          3